Hall, J.
The order of the chancellor upon this application for injunction, though not in the terms of complainants prayee, keeps the subject matter in dispute in the position ip which it was found when the bill was brought, and protects every interest of the contending parties, until the cause can be finally heard. Nice and doubtful questions were properly not determined on the preliminary hearing under ex parte affidavits, and those questions will not be reviewed here.
(a) There was no abuse of discretion in the qualified sanction of this bill.
Judgment affirmed.